Citation Nr: 1731716	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from June 1965 to June 1968.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that continued the denial for entitlement to service connection for PTSD and depression, as new and material evidence had not been submitted.  The issue of entitlement to TDIU benefits was also denied.  The Veteran appealed the underlying issues in a Notice of Disagreement received in June 2009.

In a May 2012 rating decision, the issue of entitlement to service connection for PTSD with depression was reopened and granted; an initial evaluation of 50 percent as assigned, effective January 14, 2009.  

In January 2015, the Veteran and his spouse testified at a video conference hearing before a Veterans Law Judge.  A transcript of the hearing is of record. 

In a March 2015 decision, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  In a May 2017 letter, the Board informed the Veteran that the Veterans Law Judge who presided at the January 2015 hearing was currently unavailable to participate in a decision in his appeal and informed him of his options for another Board hearing.  In a July 2017 letter, the Veteran indicated that he wanted another video conference hearing before the Board.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2016).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing as soon as available before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




